Citation Nr: 0020031	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  99-01 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  


FINDING OF FACT

Competent medical evidence of PTSD is not shown.  


CONCLUSION OF LAW

The claim of service connection for PTSD is not well 
grounded.  38 U.S.C.A. § 5107(a)(West 1991). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with respect to 
the veteran's claim of entitlement to service connection for 
PTSD is whether the claim is well grounded.  38 U.S.C.A. § 
5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  A well-grounded claim is a plausible claim as 
meritorious on its own or capable of substantiation. See 
Murphy, 1 Vet. App. at 81.  An allegation alone is not 
sufficient, the appellant must submit evidence in support of 
his/her claim that would "justify a belief by a fair and 
impartial individual that the claim is plausible."  38 
U.S.C.A. § 5.107(a) (West 1991); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well ground the 
claim.  Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is consistent with the circumstances, conditions, 
and hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f). 

Service medical records show that in June 1967 the veteran 
was referred to a psychiatric clinic for complaints about his 
behavior that included violent acts such as fighting, 
reckless driving, and thievery.  The provisional diagnosis 
was antagonistic behavior disorder.  The July 1967 
psychiatric examination revealed that the veteran was 
emotionally unstable and immature.  The diagnosis was 
emotional unstable personality, chronic, severe, manifested 
by an inability to react properly. 

The veteran's service medical records are negative for any 
treatment concerning a sexual assault.  Service 
administrative records show that the veteran lost rank and 
was disciplined for infractions but are negative for any 
information concerning a sexual assault.  

In a VA Form 21-526, Veteran's Application for Compensation 
or Pension, received in March 1998, the veteran claimed that 
he was sexually assaulted and drugged during service in early 
to middle 1967.  

In June 1998 the RO forwarded a letter requesting information 
from the veteran including the dates and places of his 
military assignments and duties; to whom his claimed sexual 
assaulted was reported and if an investigation occurred; a 
list of persons nearby during the assault and if there were 
any related events.  In conjunction with the letter the RO 
also forwarded to the veteran a PTSD information support 
form.  

A letter from a clinical coordinator at a Vet Center was 
received in October 1998.  It was stated that the veteran had 
received treatment from the Vet Center since 1986, and that 
his primary therapist had left the agency.  The veteran had 
joined a therapy group to improve his relationship with men, 
which had become strained and fearful since a rape had 
occurred in service.  The veteran had questions about his own 
sexual identity, fears of being considered homosexual, and a 
fear of an actual assault. 

The Vet Center excerpts from January through March 1998 chart 
notes reveal that the veteran discussed his feelings about 
the reported rape that he was subjected to during service and 
his feelings about men.  He stated that by keeping the 
circumstances surrounding his rape in service secret, he had 
created a block in his ability to fully and comfortably live 
his life.  It was stated that during service the veteran was 
drugged and raped by two men, one of which had passed himself 
off as being friendly to the veteran.  Subsequent to 
reporting the rape to his superior officers, it was stated 
that the veteran was labeled a homosexual, lost rank, and was 
persecuted.  

The evidence shows that while the veteran received a 
psychiatric evaluation during service, his problems were 
clinically assessed as emotional unstable personality.  It is 
important to note that under the laws and regulations of VA, 
personality disorders are not considered disabilities for 
which compensation may be awarded.  38 C.F.R. § 
3.303(c)(1999).  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the rating schedule.  38 C.F.R. §§ 4.9, 4.127 
(1999).  

While evidence has been submitted in support of the veteran's 
claim of PTSD, close scrutiny of the evidence shows that it 
is negative for a diagnosis of PTSD.  The October 1998 
statement from the Vet Center shows that the veteran 
apparently received counseling in the past, wherein he 
apparently discussed the reported sexual assault that 
occurred during service.  However, the statement indicates 
that the counseling was primarily for educational and coping 
skills, and it was conducted by clinician no longer at the 
facility.  Lay evidence of a sexual assault sufficient for 
the service incurrence requirement for a well-grounded clam 
has been received.  See Patton v. West, 12 Vet. App. 272, 277 
(1999).  However, there is absolutely no indication from the 
record that the veteran has received treatment for PTSD.  In 
fact PTSD has not been reported as a diagnosis at all.  

While it has been asserted that the veteran has PTSD, where 
the determinative issue involves medical causation, it has 
been held that competent medical evidence that a claim is 
"plausible" is required in order for the claim to be well 
grounded.  See Kirwin v. Brown, 8 Vet. App. 148 (1995); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay testimony is 
insufficient to fulfill the burden because lay persons 
generally lack the expertise necessary to opine on matters 
involving medical knowledge. Kirwin, 8 Vet. App. at 152; 
Grivois, 6 Vet. App. at 140; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  In this regard, it must be stated that 
any lay assertions concerning medical causation offered by 
the veteran are not considered competent.  As indicated 
before, there is no competent medical evidence of PTSD and 
also no evidence of medical causation or an etiological 
relationship concerning PTSD and service.  


ORDER

Service connection for PTSD is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

